Exhibit News Release AGL Resources Reports Second Quarter 2009 Results; Reaffirms Fiscal 2009 Earnings Guidance · Second quarter 2009 diluted earnings per share (EPS) of $0.26 per share, compared with $(0.15) per diluted share in second quarter 2008 · Year-to-date diluted EPS of $1.81 per share, compared with $1.01 per diluted share for the prior-year period · Company reaffirms 2009 earnings guidance in the range of $2.65 to $2.75 per diluted share ATLANTA – July 30, 2009 – AGL Resources Inc. (NYSE: AGL) today reported second quarter net income of $20 million, or $0.26 per basic (and diluted) share, compared with a loss of $11 million, or $(0.15) per basic (and diluted) share for the second quarter of 2008. The company’s second quarter 2009 results reflect improved year-over-year contributions from the distribution operations and wholesale services segments and lower results from the energy investments segment. For the six months ended June 30, 2009, net income was $139 million, or $1.81 per diluted share, compared with net income of $78 million, or $1.01 per diluted share, for the same period in 2008. “Our businesses have performed well during the first half of the year,” said John W. Somerhalder II, AGL Resources chairman, president and chief executive officer.“In a challenging economic environment, our focus continues to be on effectively managing our costs, improving our operating performance and executing our regulatory strategy.” BUSINESS SEGMENT RESULTS Distribution Operations The distribution operations segment contributed EBIT (earnings before interest and taxes) of $63 million, compared with $57 million in the second quarter of 2008.The improvement over the prior-year quarter was due primarily to higher charges to marketers in Georgia for the storage of natural gas inventory and increased pipeline replacement revenues at Atlanta Gas Light.A revision in estimated unbilled natural gas volumes at Elizabethtown Gas, recorded in the second quarter of 2008, also contributed to the favorable year-over-year variance.
